DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B (figures 7-36) in the reply filed on December 13, 2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of a pressurized fluid and gas” in line 2.  It is uncertain whether the phrase should be read as: at least one of a pressurized fluid and a gas; or at least one of a pressurized fluid and a pressurized gas.
Claim 1 recites the limitation “pressurized gas” in line 10.  It appears to be a double inclusion of the “gas” recited in line 2.
Claim 1 recites the limitation “a fluid spray” in line 11.  It appears to be a double inclusion of the “pressurized fluid” in line 2.
Claim 2 recites the limitation “pressurized fluid” in lines 2-3.  It appears to be a double inclusion of the “pressurized fluid” recited in claim 1, line 2 and/or the “fluid spray” recited in claim 1, line 11.
In claim 5, the recitation “wherein said extends through the one or more gas outlets” appears to be grammatically incorrect.
Claim 2 recites the limitation "the one or more gas lumens" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “at least one gas lumen” recited in claim 1.
In claim 7, the recitation “wherein said extends through the one or more gas outlets” appears to be grammatically incorrect.
Claim 8 recites the limitation “two gas lumens” in line 2.  At least on of the two gas lumens is a double inclusion of the “at least one gas lumen” recited in claim 1.
Claim 10 recites the limitation "the length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the entire length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “close proximity” in claim 13 is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/location limited by the claim is uncertain.  The meaning of the term “close proximity” is subjective.
Claim 13 recites the limitation "the one or more gas lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a double inclusion of the “at least one gas lumen” recited in claim 1.
Claim 13 recites the limitation "the interacting contact surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “four elongated flat portions” in lines 1-2.  It appears to be a double inclusion of the “at least one flat portion” recited in claim 11.
Claim 14 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the recitation “an inner surface” (first occurrence) appears to be a double inclusion of the “inner surfaces” recited in claim 9
In claim 14, the recitation “an inner surface” (second occurrence) appears to be a double inclusion of the “inner surfaces” recited in claim 9
Claim 15 recites the limitation "the one or more gas lumens and gas outlets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  They appear to be a double inclusion of the “at least one gas lumen” and the “at least one gas outlet” recited in claim 1.
Claim 16 recites the limitation “fluid jets” in line 4.  It appears to be a double inclusion of the “fluid spray” recited in claim 1.
The term “slightly” in claim 17 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “slightly” is subjective.  The degree of curvature limited by the claim is uncertain.
Claim 18 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, the recitation “° degrees” (two occurrences) is redundant.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “about 0° degrees to about 60° degrees,” and the claim also recites “more particularly about 35°” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant should not misconstrue the lack of art rejection as an indication of allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldermann (5,944,507).
Feldermann discloses a dual spray nozzle tip assembly comprising:
an elongated body defining a fluid lumen (cavity of pipe 14) and at least one gas lumen 24 between a distal end 12a  and a proximal end 12b;
said elongated body including at least an attachment profile (profile of inlet end 12a) provided along the distal end, a straight portion (portion between inlet end 12a and outlet end 12b), and an outlet region (region at the outlet end 12b) along the proximal end;
said outlet region defines a shear nozzle (outlet of cap assembly 52a, figure 7a) in communication with the fluid lumen and at least one gas outlet 50, 22’ in communication with the at least one gas lumen, said shear nozzle and at least one gas outlet are positioned along the proximal end;
wherein the outlet region is configured to direct pressurized gas from the at least one gas outlet and to produce a fluid spray of a desired spray pattern from the shear nozzle;
a recess (space/recess formed by conical surface 20a’);
a major axis (axis in/out of the page in fig. 7a) and a minor axis (vertical axis in fig. 7a) (in Feldermann, the major axis and the minor axis are equal in length);
two gas lumens (individual passage/space upstream of outlet 50 and or outlet 22’);
an elongated cylindrical shape defined by a first member 14 and a second member 12;
at least one flat portion 38;
the entire length (the entire length of pinion 38) (in claim 11, the recitation “by welding” renders the claim a produce by process claim, see MPEP 2113);

an acute angle (30-40 degrees plus 5-10 degrees; see fig. 2) about 35 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK